Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made and entered into by and between LYDALL, INC., a Delaware
corporation (the “Company”), and Bill W. Franks, Jr. (the “Executive”).

WITNESSETH

WHEREAS, the Company and the Executive (the “Parties”) have agreed to enter into
this agreement (the “Agreement) relating to the employment of the Executive by
the Company and/or one of its subsidiaries;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

1. Term of Employment; Termination of Prior Agreement.

1.1 The Company and/or one of its subsidiaries agrees to continue to employ the
Executive, and the Executive agrees to remain in the employment of the Company
and/or one of its subsidiaries, in accordance with the terms and provisions of
this Agreement.

1.2 The Employment Period under this Agreement shall be the period commencing as
of the date of this Agreement and, ending on the date of termination of the
Executive’s employment pursuant to Section 5, 6 or 7 below, whichever is
applicable.

1.3 Immediately upon the commencement of the Executive’s employment pursuant to
the terms of this Agreement, that certain Agreement by and between the Executive
and the Company dated as of March 1, 2000 shall terminate and shall be of no
further force or effect, except that the Indemnification Agreement dated
March 1, 2000 shall remain in full force and effect.

2. Duties. It is the intention of the Parties that during the term of the
Executive’s employment under this Agreement, the Executive will serve as
President, Lydall Transport, Ltd. of the Company or in such other senior
management position as the Company shall determine. During the Employment
Period, the Executive will devote his full business time and attention and best
efforts to the affairs of the Company and its subsidiaries and his duties. The
Executive will have such duties as are appropriate to his position, and will
have such authority as required to enable the Executive to perform these duties.
Consistent with the foregoing, the Executive shall comply with all reasonable
instructions of the Board of Directors of the Company (the “Board”) or a
committee thereof.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

3.1 Salary. During the Employment Period, the Company will pay the Executive a
base salary at an initial annual rate of Two Hundred Fifty Eight thousand,
Hundred Dollars ($258,000). The Company may, in its sole and absolute
discretion, increase the Executive’s base salary in light of the Executive’s
performance, inflation, changes in the cost of living and other factors deemed
relevant by the Company. The Executive’s base salary may not be decreased during
the term of this Agreement, other than in connection with an across-the-board
decrease affecting substantially all members of senior management of the Company
on substantially the same proportional basis. The Chief Executive Officer of the
Company shall meet with the Executive annually to review the Executive’s
performance, objectives and compensation, including salary and bonus
compensation, and the Chief Executive Officer shall then meet with the
Compensation Committee of the Board to discuss the same. If the Compensation
Committee determines that any adjustments thereto are appropriate, such
committee shall make a recommendation to the full Board and the Board shall make
such adjustments, if any, as the Board deems appropriate and consistent with
this Agreement. The Executive’s base salary will be paid in accordance with the
standard practices for other members of senior management of the Company.

3.2 Bonuses.

(a) Annual Bonus. During the Employment Period, the Executive will be eligible
to receive annually or otherwise such bonus awards, if any, as shall be
determined by the Board in its sole and absolute discretion after receiving the
recommendation of the Compensation Committee.

(b) Performance Bonus. If the Executive is employed by the Company on
October 26, 2006, the Company will pay to the Executive a performance bonus
equal to three (3) months’ base pay on the six-month anniversary of such date
(the “Anniversary Date”), provided that (i) the Company does not terminate the
Executive’s employment for Cause, the Executive does not terminate his
employment with the Company (other than for Good Reason) or the Executive’s
employment is not terminated due to his death or Disability prior to the
Anniversary Date and (ii) the Executive maintains a satisfactory level of
performance through the Anniversary Date as determined by the Compensation
Committee in its sole discretion after receiving input from the CEO.

3.3 Benefit Programs. During the Employment Period, the Executive will be
entitled to participate on substantially the same terms as other members of
senior management of the Company in all employee benefit plans and programs of
the Company (other than any severance plan, program or policy), subject to any
restrictions or eligibility requirements under such plans and programs, from
time to time in effect for the benefit of senior management of the Company,
including, but not limited to, retirement plans, profit sharing plans, stock
incentive and annual bonus plans, group life insurance, hospitalization and
surgical and major medical coverages (excluding the Lydall, Inc. Executive
Medical Plan), short-term and long-term disability.

 

- 2 -



--------------------------------------------------------------------------------

3.4 Vacations and Holidays. During the Employment Period, the Executive will be
entitled to vacation leave of five (5) weeks per year at full pay or such
greater vacation benefits as may be provided for by the Company’s vacation
policies applicable to senior management. The Executive will be entitled to such
holidays as are established by the Company for all employees.

3.5 Automobile. During the Employment Period, the Company will provide the
Executive with an automobile in accordance with Company policy.

4. Business Expenses. The Executive will be entitled to prompt reimbursement for
all reasonable, documented and necessary expenses incurred by the Executive in
performing his services hereunder in accordance with the policies of the
Company, provided that the Executive properly accounts therefor in accordance
with the policies and procedures established by the Company.

5. Termination of Employment by the Company.

5.1 Termination by the Company Other Than For Disability or Cause. The Company
may terminate the Executive’s employment at any time other than (i) by reason of
the Executive’s Disability (as defined in Section 5.2) or (ii) for Cause (as
defined in Section 5.3), by giving the Executive a written notice of termination
at least 30 days before the date of termination (or such lesser notice period as
the Executive may agree to). In the event of such a termination of employment
pursuant to this Section 5.1, the Executive shall be entitled to receive (i) the
benefits described in Section 8 if such termination of employment does not occur
within 18 months following a “Change of Control” (as defined in Section 10), or
(ii) the benefits described in Section 9 if such termination of employment
occurs within 18 months following a Change of Control.

5.2 Termination Due to Disability. If the Executive incurs a Disability, as
defined below, the Company may terminate the Executive’s employment by giving
the Executive written notice of termination at least 30 days before the date of
such termination (or such lesser notice period as the Executive may agree to).
In the event of such termination of the Executive’s employment because of
Disability, the Executive shall be entitled to receive (i) his base salary
pursuant to Section 3.1 through the date which is twelve months following the
date of such termination of employment, reduced by any amounts paid to the
Executive under any disability program maintained by the Company, such base
salary, as reduced, to be paid in accordance with the standard payroll practices
of the Company; (ii) a prorata bonus for the calendar year of termination,
calculated as the product of (x) the annual performance-based bonus that would
have been payable to the Executive for the calendar year of termination
(determined as of the end of such calendar year) and (y) a fraction, the
numerator of which is the number of days in the current calendar year through
the date of termination and the denominator of which is 365 (366 if a leap
year), to be paid at the normal time for payment of such bonus in the calendar
year following the calendar year to which the bonus relates; (iii) any other
compensation and benefits to the extent actually earned by the Executive under
any other benefit plan or program of the Company as of the date of such
termination of employment, such compensation and benefits to be paid at the
normal time for payment of such compensation and benefits to the extent not
previously paid, and (iv) any

 

- 3 -



--------------------------------------------------------------------------------

reimbursement amounts owing under Section 4. In addition, if the Executive
elects to continue coverage under the Company’s health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA’), then for the period
beginning on the date of the Executive’s termination of employment and ending on
the earlier of (i) the date which is 12 months after the date of such
termination of employment or (ii) the date the Executive becomes eligible for
health insurance benefits under the group health plan of another employer, the
Company will pay the same percentage of the Executive’s premium for COBRA
coverage for the Executive and, if applicable, his spouse and dependent
children, as the Company paid at the applicable time for coverage under such
plan for actively employed members of senior management generally. For the
period beginning on the date of the Executive’s termination of employment and
ending on the earlier of (i) the date which is 12 months after the date of such
termination of employment or (ii) the date on which the Executive becomes
eligible for life insurance benefits from another employer, the Company will
continue to provide the life insurance benefits that the Company would have
provided to the Executive if the Executive had continued in employment with the
Company for such period, but only if the Executive timely pays the portion of
the premium for such coverage that members of senior management of the Company
generally are required to pay for such coverage, if any. The Executive shall
notify the Company promptly if he, while eligible for benefits under this
Section 5.2, becomes eligible to receive health and/or life insurance benefits
from another employer. In the event that the Executive’s participation in the
Company’s group life insurance plan is barred, the Company shall arrange to
provide the Executive with comparable life insurance coverage to the extent
available at a cost not to exceed 125% of the cost of the group life insurance
coverage offered to the Executive through the Company’s group life insurance
plan; provided that the Executive shall pay the same proportionate share of the
premium for such coverage that members of senior management of the Company
generally are required to pay for group life insurance coverage under the
Company’s group life insurance plan, if any.

For purposes of this Agreement, the Executive shall be considered to have
incurred a Disability if and only if the Executive is by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company.

5.3 Termination for Cause. The Company may terminate the Executive’s employment
immediately for Cause for any of the following reasons: (i) an act or acts of
dishonesty or fraud by the Executive relating to the performance of his services
to the Company; (ii) a breach by the Executive of his duties or responsibilities
under this Agreement resulting in significant demonstrable injury to the Company
or any of its subsidiaries; (iii) the Executive’s conviction of a felony or any
crime involving moral turpitude; (iv) the Executive’s material failure (for
reasons other than death or Disability) to perform his duties under this
Agreement or insubordination (defined as refusal to execute or carry out
directions from the Board or its duly appointed designees) where the Executive
has been given written notice of the acts or omissions constituting such failure
or insubordination and the Executive has failed to cure such conduct, where
susceptible to cure, within ten days following such notice; or (v) a breach by
the Executive of any provision of any material policy of the Company or of his

 

- 4 -



--------------------------------------------------------------------------------

obligations under the confidentiality, non-competition and invention ownership
agreement executed by the Executive and attached hereto as Exhibit A (the
“Confidentiality Agreement”). The Company shall exercise its right to terminate
the Executive’s employment for Cause by giving the Executive written notice of
termination specifying in reasonable detail the circumstances constituting such
Cause. In the event of such termination of the Executive’s employment for Cause,
the Executive shall be entitled to receive only (i) his base salary pursuant to
Section 3.1 earned through the date of such termination of employment plus his
base salary for the period of any vacation time earned but not taken for the
year of termination of employment, such base salary to be paid in a lump sum no
later than the next payroll date following the Executive’s date of termination
to the extent not previously paid, (ii) any other compensation and benefits to
the extent actually earned by the Executive under any other benefit plan or
program of the Company as of the date of such termination of employment, such
compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid and (iii) any
reimbursement amounts owing under Section 4.

6. Termination of Employment by the Executive.

(a) Good Reason. The Executive may terminate his employment for Good Reason by
giving the Company a written notice of termination at least 30 days before the
date of such termination (or such lesser notice period as the Company may agree
to) specifying in reasonable detail the circumstances constituting such Good
Reason. In the event of the Executive’s termination of his employment for Good
Reason, the Executive shall be entitled to receive (i) the benefits described in
Section 8 if such termination of employment does not occur within 18 months
following a Change of Control, or (ii) the benefits described in Section 9 if
such termination of employment occurs within 18 months following a Change of
Control. For purposes of this Agreement, Good Reason shall mean, without the
Executive’s written consent, (i) a significant reduction in the scope of the
Executive’s authority, functions, duties or responsibilities from that which is
contemplated by this Agreement; provided that a change in scope solely as a
result of the Company no longer being public or becoming a subsidiary of another
corporation shall not constitute Good Reason, (ii) any reduction in the
Executive’s base salary, other than an across-the-board reduction affecting
substantially all members of senior management of the Company on substantially
the same proportional basis, or (iii) any material breach by the Company of any
provision of this Agreement without the Executive having committed any material
breach of the Executive’s obligations hereunder or under the Confidentiality
Agreement, in each case, which breach is not cured within thirty days following
written notice thereof to the Company of such breach. In addition, in the case
of a termination of employment within 18 months following a Change of Control,
Good Reason shall also include the relocation of the Executive’s office location
to a location more than 50 miles away from the Executive’s then current
principal place of employment. If an event constituting a ground for termination
of employment for Good Reason occurs, and the Executive fails to give notice of
termination within 30 days after the occurrence of such event, the Executive
shall be deemed to have waived his right to terminate employment for Good Reason
in connection with such event (but not for any other event for which the 30-day
period has not expired).

 

- 5 -



--------------------------------------------------------------------------------

(b) Other. The Executive may terminate his employment at any time and for any
reason, other than pursuant to subsection (a) above, by giving the Company a
written notice of termination to that effect at least 30 days before the date of
termination (or such lesser notice period as the Company may agree to);
provided, however, that the Company following receipt of such notice from the
Executive may elect to have the Executive’s employment terminate immediately
following its receipt of such notice. In the event of the Executive’s
termination of his employment pursuant to this subsection (b), the Executive
shall be entitled to receive only (i) his base salary pursuant to Section 3.1
earned through the date of such termination of employment plus his base salary
for the period of vacation time earned but not taken for the year of termination
of employment, such base salary to be paid in a lump sum no later than the next
payroll date following the Executive’s date of termination to the extent not
previously paid, (ii) any other compensation and benefits to the extent actually
earned by the Executive under any other benefit plan or program of the Company
as of the date of such termination of employment, such compensation and benefits
to be paid at the normal time for payment of such compensation and benefits to
the extent not previously paid, and (iii) any reimbursement amounts owing under
Section 4.

7. Termination of Employment By Death. In the event of the death of the
Executive during the course of his employment hereunder, the Executive’s estate
(or other person or entity having such entitlement pursuant to the terms of the
applicable plan or program) shall be entitled to receive (i) the Executive’s
base salary pursuant to Section 3.1 earned through the date of the Executive’s
death plus the Executive’s base salary for the period of vacation time earned
but not taken for the year of the Executive’s death, such base salary to be paid
in a lump sum no later than the next payroll date following the Executive’s date
of termination to the extent not previously paid, (ii) a bonus for the year of
the Executive’s death (to be paid within 90 days after the Executive’s death) in
an amount equal to a pro rata portion of the average of the three highest annual
bonuses earned by the Executive under the Company’s annual bonus plan for any of
the five calendar years preceding the calendar year of the Executive’s death
(or, if the Executive was not eligible for a bonus for at least three calendar
years in such five-year period, then the average of such bonuses for all of the
calendar years in such five-year period for which the Executive was eligible),
with any deferred bonuses counting for the year earned rather than the year paid
and with the pro rata portion being determined by dividing the number of days of
the Executive’s employment during such calendar year up to his death by 365 (366
if a leap year), (iii) any other compensation and benefits to the extent
actually earned by the Executive under any other benefit plan or program of the
Company as of the date of such termination of employment, such compensation and
benefits to be paid at the normal time for payment of such compensation and
benefits to the extent not previously paid, and (iv) any reimbursement amounts
owing under Section 4. In addition, in the event of such death, the Executive’s
beneficiaries shall receive any death benefits owed to them under the Company’s
employee benefit plans. If the Executive’s spouse and/or dependent children
elect to continue coverage under the Company’s health plan following the
Executive’s death pursuant to COBRA, the Company for a period of 12 months
following the Executive’s death will pay the same percentage of the premium for
COBRA coverage for the Executive’s spouse and/or dependent children, as
applicable, as the Company would have paid in respect of the Executive’s
coverage under such plan if the Executive had continued in employment with the
Company for such period.

 

- 6 -



--------------------------------------------------------------------------------

8. Benefits Upon Termination Without Cause or For Good Reason (No Change of
Control). If (a) the Executive’s employment hereunder shall terminate
(i) because of termination by the Company pursuant to Section 5.1, or
(ii) because of termination by the Employee for Good Reason pursuant to
Section 6(a), and (b) such termination of employment does not occur within 18
months following a Change of Control of the Company, the Executive shall be
entitled to the following:

(a) The Company shall pay to the Executive his base salary pursuant to
Section 3.1 earned through the date of such termination of employment in a lump
sum no later than the next payroll date following the Executive’s date of
termination to the extent not previously paid, and any other compensation and
benefits to the extent actually earned by the Executive under any benefit plan
or program of the Company as of the date of such termination of employment, any
such compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid.

(b) The Company shall pay the Executive any reimbursement amounts owing under
Section 4.

(c) The Company shall pay to the Executive in equal installments spread over the
period of 12 months beginning on the date of the Executive’s termination of
employment an amount equal in the aggregate to the sum of (i) the Executive’s
annual rate of base salary in effect immediately preceding his termination of
employment, and (ii) the average of his annual bonuses earned under the
Company’s annual bonus plan for the three calendar years preceding his
termination of employment (or, if the Executive was not eligible for a bonus in
each of those three calendar years, then the average of such bonuses for all of
the calendar years in such three-year period for which he was eligible), with
any deferred bonuses counting for the year earned rather than the year paid (the
“Severance Benefit”). The Severance Benefit installments shall be paid at the
times that salary payments are normally made by the Company; provided that, if
at the time of the Executive’s termination of employment, the Executive is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations and guidance issued
thereunder (a “Specified Employee”), then fifty percent (50%) of the Severance
Benefit shall be paid in a lump sum on the first payroll date that occurs six
(6) months after the date of the Executive’s termination of employment, and the
remaining fifty percent (50%) of the Severance Benefit shall be paid in equal
installments spread over six (6) months at the times that salary payments are
normally made by the Company, beginning on the second payroll date that occurs
six (6) months after the date of the Executive’s termination of employment.

(d) If the Executive elects to continue coverage under the Company’s health plan
pursuant to COBRA, then for the period beginning on the date of the Executive’s
termination of employment and ending on the earlier of (i) the date which is 12
months after the date of such termination of employment or (ii) the date the
Executive becomes eligible for health insurance benefits under the group health
plan of another employer, the Company will pay the same percentage of the
Executive’s premium for COBRA coverage for the Executive and, if applicable, his
spouse and dependent children, as the Company paid at the applicable time for
coverage under such plan for actively employed members of senior management

 

- 7 -



--------------------------------------------------------------------------------

generally. In addition, for the period beginning on the date of the Executive’s
termination of employment and ending on the earlier of (i) the date which is 12
months after the date of such termination of employment or (ii) the date on
which the Executive becomes eligible for life insurance benefits from another
employer, the Company will continue to provide the life insurance benefits that
the Company would have provided to the Executive if the Executive had continued
in employment with the Company for such period, but only if the Executive timely
pays the portion of the premium for such coverage that members of senior
management of the Company generally are required to pay for such coverage, if
any. The Executive shall notify the Company promptly if he, while eligible for
benefits under this subsection (d), becomes eligible to receive health and/or
life insurance benefits from another employer. In the event that the Executive’s
participation in the Company’s group life insurance plan is barred, the Company
shall arrange to provide the Executive with comparable life insurance coverage
to the extent available at a cost not to exceed 125% of the cost of the group
life insurance coverage offered through the Company’s group life insurance plan;
provided that the Executive shall pay the same proportionate share of the
premium for such coverage that members of senior management of the Company
generally are required to pay for group life insurance coverage under the
Company’s group life insurance plan, if any.

(e) The Company will pay to the outplacement services provider reasonably
selected by the Executive an amount not to exceed $10,000 for outplacement
services costs incurred by Executive within the twelve months following the
Executive’s termination of employment.

(f) The Company’s obligation to provide the severance benefits set forth in
Sections 8(c), (d) and (e) upon the Executive’s termination of employment
without Cause or for Good Reason, which does not occur within 18 months
following a Change of Control, is subject to the Executive’s execution without
revocation of a valid release in substantially the form attached to this
Agreement as Exhibit B (the “Release”).

9. Benefits Upon Termination Without Cause or For Good Reason (Change of
Control). If (a) the Executive’s employment hereunder shall terminate
(i) because of termination by the Company pursuant to Section 5.1, or
(ii) because of termination by the Employee for Good Reason pursuant to
Section 6(a), and (b) such termination of employment occurs within 18 months
following a Change of Control of the Company, the Executive shall be entitled to
the following:

(a) The Company shall pay to the Executive his base salary pursuant to
Section 3.1 earned through the date of such termination of employment in a lump
sum no later than the next payroll date following the Executive’s date of
termination to the extent not previously paid, and any other compensation and
benefits to the extent actually earned by the Executive under any benefit plan
or program of the Company as of the date of such termination of employment, any
such compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid.

(b) The Company shall pay the Executive any reimbursement amounts owing under
Section 4.

 

- 8 -



--------------------------------------------------------------------------------

(c) The Company shall pay to the Executive as a severance benefit an amount
equal to two (2) times the sum of (i) his annual rate of base salary in effect
immediately preceding his termination of employment, and (ii) the average of his
three highest annual bonuses earned under the Company’s annual bonus plan for
any of the five calendar years preceding his termination of employment (or, if
the Executive was not eligible for a bonus for at least three calendar years in
such five-year period, then the average of such bonuses for all of the calendar
years in such five-year period for which the Executive was eligible), with any
deferred bonuses counting for the year earned rather than the year paid (the
“COC Severance Benefit”). The COC Severance Benefit shall be paid in a lump sum
within 30 days after the date of such termination of employment; provided that,
if at the time of the Executive’s termination of employment, the Executive is a
Specified Employee, then the COC Severance Benefit shall be paid in a lump sum
on the date that is six (6) months after the date of such termination of
employment.

(d) The Company shall pay to the Executive as a bonus for the year of
termination of his employment an amount equal to a portion (determined as
provided in the next sentence) of the Executive’s target bonus opportunity under
the Company’s annual bonus plan for the calendar year of termination of the
Executive’s employment or, if none, such portion of the bonus awarded to the
Executive under the Company’s annual bonus plan for the calendar year
immediately preceding the calendar year of the termination of the Executive’s
employment, with deferred bonuses counting for the year earned rather than the
year paid. Such portion shall be determined by dividing the number of days of
the Executive’s employment during such calendar year up to his termination of
employment by 365 (366 if a leap year). Such payment shall be made in a lump sum
within 30 days after the date of such termination of employment, and the
Executive shall have no right to any further bonuses under said plan; provided
that, if at the time of the Executive’s termination of employment, the Executive
is a Specified Employee, then such payment shall be made in a lump sum on the
date that is six (6) months after the date of such termination of employment,
and the Executive shall have no right to any further bonuses under said plan.

(e) For the period beginning on the date of the Executive’s termination of
employment and ending on the earlier of (i) the date which is 24 months after
the date of such termination of employment or (ii) the date the Executive
becomes eligible for comparable benefits from another employer, the Executive
(and, if applicable, the Executive’s spouse and dependent children) shall remain
covered by the medical, dental, life insurance, and, if reasonably commercially
available through nationally reputable insurance carriers, long-term disability
plans of the Company that covered the Executive immediately prior to his
termination of employment as if the Executive had remained in employment for
such period; provided, however, that the coverage under any such plan is
conditioned on the timely payment by the Executive (or his spouse or dependent
children) of the portion of the premium for such coverage that actively employed
members of senior management of the Company generally are required to pay for
such coverage. In the event that the Executive’s participation in any such plan
is barred, the Company shall arrange to provide the Executive (and, if
applicable, his spouse and dependent children) with comparable benefits to the
extent available at a cost not to exceed 125% of the cost of providing benefits
to the Executive under the Company’s plan or plans. The Executive shall notify
the Company promptly if he, while eligible for benefits under this subsection
(e) becomes eligible to receive benefits from another employer.

 

- 9 -



--------------------------------------------------------------------------------

(f) Each stock option granted by the Company to the Executive and outstanding
immediately prior to termination of his employment shall be fully vested and
immediately exercisable and may be exercised by the Executive (or, following his
death, by the person or entity to which such option passes) at any time prior to
the expiration date of the applicable option (determined without regard to any
earlier termination of the option that would otherwise occur by reason of
termination of his employment). Each restricted stock award granted by the
Company to the Executive and outstanding immediately prior to termination of the
Executive’s employment shall be fully vested upon such termination of
employment.

(g) The Company will pay to the outplacement services provider reasonably
selected by the Executive an amount not to exceed $10,000 for outplacement
services costs incurred by Executive within the twelve months following the
Executive’s termination of employment.

(h) The Company shall promptly pay all reasonable attorneys’ fees and related
expenses incurred by the Executive in seeking to obtain or enforce any right or
benefit under this Section 9 or to defend against any claim or assertion in
connection with this Section 9, but only if and to the extent that the Executive
substantially prevails.

(i) The Company will pay to the Executive an automobile allowance, in an amount
equal to the Executive’s monthly lease allowance at the time of termination,
each month for 24 months following termination of the Executive’s employment to
replace the Company-leased automobile, which leased automobile will be returned
to the Company by the Executive on the date of termination of the Executive’s
employment; provided that, if at the time of the Executive’s termination of
employment, the Executive is a Specified Employee, then twenty-five percent
(25%) of the automobile allowance shall be paid in a lump sum on the date that
is six (6) months after the date of termination, and the remaining seventy-five
percent (75%) of the automobile allowance shall be paid in eighteen (18) equal
monthly installments, beginning in the seventh month following the date of
termination.

(j) The Company’s obligation to provide the severance benefits set forth in
Sections 9(c), (d), (e), (f), (g), (h) and (i) upon the Executive’s termination
of employment without Cause or for Good Reason within 18 months following a
Change of Control is subject to the Executive’s execution of the Release.

10. Change of Control. For the purposes of this Agreement, a “Change of Control”
shall be deemed to occur upon the consummation of any of the following events:
(a) any person or persons acting together which would constitute a “group” for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (other than the Company or any subsidiary of the Company)
shall beneficially own (as defined in Rule 13d-3 of the Exchange Act), directly
or indirectly, at least 25% of the total voting power of all classes of capital
stock of the Company entitled to vote generally in the election of the Board;
(b) Current Directors (as herein defined) shall cease for any reason to

 

- 10 -



--------------------------------------------------------------------------------

constitute at least a majority of the members of the Board (for this purpose, a
“Current Director” shall mean any member of the Board as of the date hereof and
any successor of a Current Director whose election, or nomination for election
by the Company’s shareholders, was approved by at least a majority of the
Current Directors then on the Board); (c) (i) the complete liquidation of the
Company or (ii) the merger or consolidation of the Company, other than a merger
or consolidation in which (x) the holders of the common stock of the Company
immediately prior to the consolidation or merger have, directly or indirectly,
at least a majority of the common stock of the continuing or surviving
corporation immediately after such consolidation or merger or (y) the Board
immediately prior to the merger or consolidation would, immediately after the
merger or consolidation, constitute a majority of the board of directors of the
continuing or surviving corporation, which liquidation, merger or consolidation
has been approved by the shareholders of the Company; or (d) the sale or other
disposition (in one transaction or a series of transactions) of all or
substantially all of the assets of the Company pursuant to an agreement (or
agreements) which has (have) been approved by the shareholders of the Company.

11. Golden Parachute Excise Tax.

(a) In the event that any payment or benefit received or to be received by the
Executive pursuant to this Agreement or any other plan, program or arrangement
of the Company or any of its affiliates would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code (“Excess Parachute
Payment”), then the payments under this Agreement shall be reduced (by the
minimum possible amounts) until no amount payable to the Executive under this
Agreement constitutes an Excess Parachute Payment; provided, however, that no
such reduction shall be made if the net after-tax payment (after taking into
account Federal, state, local or other income and excise taxes) to which the
Executive would otherwise be entitled without such reduction would be greater
than the net after-tax payment (after taking into account Federal, state, local
or other income and excise taxes) to the Executive resulting from the receipt of
such payments with such reduction. If, as a result of subsequent events or
conditions (including a subsequent payment or absence of a subsequent payment
under this Agreement or other plan, program or arrangement of the Company or any
of its affiliates), it is determined that payments under this Agreement have
been reduced by more than the minimum amount required to prevent any payments
from constituting an Excess Parachute Payment, then an additional payment shall
be promptly made to the Executive in an amount equal to the additional amount
that can be paid without causing any payment to constitute an Excess Parachute
Payment.

(b) All determinations required to be made under this Section 11 shall be made
by a nationally recognized independent accounting firm mutually agreeable to the
Company and the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations to the Company and the Executive as requested by the
Company or the Executive. All fees and expenses of the Accounting Firm shall be
borne solely by the Company and shall be paid by the Company upon demand of the
Executive as incurred or billed by the Accounting Firm. All determinations made
by the Accounting Firm pursuant to this Section 11 shall be final and binding
upon the Company and the Executive.

 

- 11 -



--------------------------------------------------------------------------------

(c) To the extent any payment or benefit is to be reduced pursuant to this
Section 11, the severance payment described in Section 8(c) or 9(c) will first
be reduced and then the bonus described in Section 9(d), in each case only to
the extent necessary.

12. Entitlement to Other Benefits. Except as otherwise provided in this
Agreement, this Agreement shall not be construed as limiting in any way any
rights or benefits that the Executive or his spouse, dependents or beneficiaries
may have pursuant to any other plan or program of the Company; provided that the
Executive shall not be eligible to receive any benefits under any circumstances
under any severance plan or policy of the Company, including, without
limitation, the Lydall, Inc. Severance Plan.

13. General Provisions.

13.1 No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following termination of
employment, and no amount, payment or benefits due to the Executive hereunder
shall be reduced or suspended if the Executive accepts subsequent employment,
except as expressly set forth herein.

13.2 Deductions and Withholding. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by the Executive and any deductions and withholdings required by law.

13.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be delivered personally, sent by facsimile transmission with a copy
deposited in the United States mail, registered or certified, return receipt
requested, postage prepaid, or sent by overnight mail addressed as follows:

 

To the Company:    Lydall, Inc.    P.O. Box 151    One Colonial Road   
Manchester, CT 06045-0151    Attn: Chief Executive Officer To the Executive:   
Mr. Bill W. Franks, Jr.    xxxxx    xxxxx

or such other address as such party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given when so
delivered personally or sent by facsimile transmission, or, if sent by overnight
mail, on the day after the date of mailing.

13.4 No Disparagement. The Executive shall not during the period of his
employment with the Company, nor following the date of termination of his
employment for any reason, publish or communicate to any person or entity any
Disparaging (as defined

 

- 12 -



--------------------------------------------------------------------------------

below) remarks, comments or statements concerning the Company, or any of its
subsidiaries or affiliates or any of their shareholders, directors, officers,
employees or agents. “Disparaging” remarks, comments or statements are those
that impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect of the operation of business of the
individual or entity being disparaged. The Executive agrees that the terms of
this Section 14.4 shall survive the term of this Agreement and the termination
of the Executive’s employment.

13.5 Proprietary Information and Inventions. The Confidentiality Agreement is
incorporated by reference in this Agreement, and the Executive agrees to
continue to be bound thereby.

13.6 Covenant to Notify Management. The Executive agrees to abide by the ethics
policies of the Company as well as the Company’s other rules, regulations,
policies and procedures. The Executive agrees to comply in full with all
governmental laws and regulations as well as ethics codes applicable. In the
event that the Executive is aware or suspects the Company, or any of its
officers or agents, of violating any such laws, ethics, codes, rules,
regulations, policies or procedures, the Executive agrees to bring all such
actual and suspected violations to the attention of the Company immediately so
that the matter may be properly investigated and appropriate action taken. The
Executive understands that the Executive is precluded from filing a complaint
with any governmental agency or court having jurisdiction over wrongful conduct
unless the Executive has first notified the Company of the facts and permits it
to investigate and correct the concerns.

13.7 Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either Party
hereto at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

13.8 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by (a) the Company’s successors and assigns and (b) the Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Executive shall die while any
amounts are still payable to his hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

13.9 Successors. The Company will require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform.

13.10 Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any Party without the prior
written consent of

 

- 13 -



--------------------------------------------------------------------------------

the other Party and any attempted assignment or delegation without such prior
written consent shall be void and be of no effect. Notwithstanding the foregoing
provisions of this Section 14.10, the Company may assign or delegate its rights,
duties and obligations hereunder to any affiliate or to any person or entity
which succeeds to all or substantially all of the business of the Company or one
of its subsidiaries through merger, consolation, reorganization, or other
business combination or by acquisition of all or substantially all of the assets
of the Company or one of its subsidiaries without the Executive’s consent.

13.11 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut without regard to the
conflicts of law provisions thereof.

13.12 Statute of Limitations. The Executive and the Company hereby agree that
there shall be a one year statute of limitations for the filing of any requests
for arbitration or any lawsuit relating to this Agreement or the terms or
conditions of Executive’s employment by the Company. If such a claim is filed
more than one year subsequent to the Executive’s last day of employment it shall
be precluded by this provision, regardless of whether or not the claim has
accrued at that time.

13.13 Right to Injunctive and Equitable Relief. The Executive’s obligations
under Section 13.4 are of a special and unique character, which gives them a
peculiar value. The Company cannot be reasonably or adequately compensated for
damages in an action at law in the event the Executive breaches such
obligations. Therefore, the Executive expressly agrees that the Company shall be
entitled to injunctive and other equitable relief without bond or other security
in the event of such breach in addition to any other rights or remedies which
the Company may possess or be entitled to pursue. Furthermore, the obligations
of the Executive and the rights and remedies of the Company under Section 13.4
and this Section 13.13 are cumulative and in addition to, and not in lieu of,
any obligations, rights, or remedies as created by applicable law. The Executive
agrees that the terms of this Section 13.13 shall survive the term of this
Agreement and the termination of the Executive’s employment.

13.14 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

13.15 Entire Agreement. This Agreement, along with the Confidentiality
Agreement, constitutes the entire agreement of the Parties and supersedes all
prior written or oral and all contemporaneous oral agreements, understandings,
and negotiations between the Parties with respect to the subject matter hereof.
This Agreement may not be changed orally and may only be modified in writing
signed by both Parties. This Agreement, along with the Confidentiality
Agreement, is intended by the Parties as the final expression of their agreement
with respect to such terms as are included herein and therein and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Parties
further intend that this Agreement, along with the Confidentiality Agreement,
constitutes the complete and exclusive statement of their terms and that no
extrinsic evidence may be introduced in any judicial proceeding involving such
agreements.

 

- 14 -



--------------------------------------------------------------------------------

13.16 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto set her hand as of the day
and year first above written.

 

LYDALL, INC.          By:   

/s/ David Freeman

     

1/10/07

   David Freeman          Date    President and Chief Executive Officer         

/s/ Bill W. Franks, Jr.

     

1/10/07

   Bill W. Franks, Jr.          Date

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY AGREEMENT

LYDALL EMPLOYEE AGREEMENT

In consideration of my employment by any subsidiary or affiliated company of
Lydall, Inc., (“Lydall”) and of the compensation and other benefits to be
received by me from Lydall, I, Bill Franks, Jr. agree that:

 

  1. The term “Confidential Information” as used in this Agreement includes all
business information and records which relate to Lydall and which are not known
to the public generally, including, but not limited to, technical notebook
records, technical reports, patent applications, machine equipment, computer
software, models, process and product designs including any drawings and
descriptions, unwritten knowledge and “know-how”, operating instructions,
training manuals, production and development processes, production or other
schedules, customer lists, customer buying records, product sales records, sales
requests, territory listings, market surveys, plans including marketing plans
and long-range plans, salary information, contracts, supplier lists, product
costs, policy statements, policy statements, policy procedures, policy manuals,
flowcharts, computer printouts, program listings, reproductions and
correspondence.

The term “Invention” as used in this Agreement includes any discovery,
improvement, design or idea, patentable or otherwise, which relates to any
activity or business in which Lydall is engaged or any process, equipment,
material, product or method (including computer software) in which Lydall has
any direct or indirect interest.

 

  2. I will disclose promptly to Lydall any Invention conceived, developed or
perfected by me, either alone or jointly with another or others, while I am a
Lydall employee, whether or not such conception, development or perfection
occurs during the hours of my employment.

 

  3. I grant to Lydall without further compensation, all my right, title and
interest in and to any such Invention for the sole use and benefit of Lydall,
together with all U.S. and foreign patents, trademarks or copyrights that may at
any time be granted, and all reissues, renewals and extensions of such patents,
trademarks or copyrights. At the request and expense of Lydall, I will at any
time do what Lydall reasonably believes to be necessary to assist Lydall to vest
full right and title to each such Invention in Lydall, Inc.; enable Lydall to
obtain and maintain full right and title in any country; prosecute applications
for and secure patents (including their reissue, renewal and extension),
trademarks, copyrights and any other form of protection for each such Invention;
and prosecute or defend any interference or opposition which may be declared
involving any such application or patent and any litigation in which Lydall may
be involved concerning any such Invention. This will include preparing,
executing and delivering any written document, drawings, flowcharts, or computer
printouts. The provision of this paragraph will continue after I stop working
for Lydall and shall be binding on my executors, administrators and assigns,
unless waived in writing by Lydall.

 

  4. I have not disclosed and will not disclose to Lydall, and I will not use,
in the discharge of my duties as an employee of Lydall, any trade secret or
confidential information belonging to a former employer or other person and
which has been classified by the former employer or other person as a trade
secret or confidential information. The limitation set forth in this paragraph 4
shall not apply to matters which (a) are or become public knowledge, (b) were
previously known to Lydall, (c) are subsequently received by Lydall from a third
party, or (d) are independently derived by Lydall.

 

  5. I will not, directly or indirectly, during or at any time after the period
of my employment by Lydall, use for myself or other, or disclose to others, any
Confidential Information, no matter how such information becomes known to me,
unless I first obtain Lydall’s written consent.

 

  6. When I leave Lydall’s employ, or at any other time upon request by Lydall,
I will promptly deliver to Lydall all documents and records, including but not
limited to those listed under the definition of Confidential Information, which
are in my possession or under my control and which pertain to Lydall, any of its
activities or any of my activities while in the course of my employment and all
copies thereof. I will not retain or deliver to any others copies of these
documents or records.

 

  7. I acknowledge and agree that Lydall’s business competes upon a nationwide
and worldwide basis, and that the degree of competition in that business is
high; I recognize that Lydall may assign me responsibilities in geographic
regions of Lydall’s selection. Accordingly, I agree that, unless I first obtain
Lydall’s written consent, I will not during my employment with Lydall and for a
period of two (2) years following the termination of my employment with Lydall
(provided, however, that if I am employed by Lydall for less than two (2) years,
the post-employment period to which this paragraph 7 applies shall be the
greater of six (s) months or a period of time equal to the duration of my
employment by Lydall in any capacity,1) directly or indirectly:

 

  (i) own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or work for (as an employee, consultant or
independent contractor) or have any material financial interest in, any business
competitive with Lydall in (a) any market in which the Division(s) of Lydall for
which I have worked in the two (2) preceding years has sold or attempted to sell
any of its product in the two (2) years preceding such termination or (b) if
Lydall has assigned me a specific geographic area for responsibility, within two
hundred fifty (250) miles of any geographic location in which Lydall has
assigned me responsibilities in the two (2) years preceding such termination;

 

  (ii) induce or attempt to induce any person who is an employee of Lydall to
terminate his or her employment with Lydall; or

 

  (iii) induce or attempt to induce any person, business or entity which, as of
the date of the termination of my employment, is a supplier of, a purchaser from
, or a contracting party with Lydall to terminate any written or oral agreement,
order or understanding with Lydall.

 

  8.

I further understand and agree that the remedy at law for any breach or
threatened breach of my agreement not to compete contained in paragraph 7 would
be inadequate and that any breach or attempted breach would result in
irreparable damage to Lydall, the monetary amount of which would be impossible
to ascertain. Thus, I agree that in the event of any breach or threatened breach
of my agreement not to compete contained in paragraph 7, in addition to any and
all other legal or

 

- 16 -



--------------------------------------------------------------------------------

 

equitable remedies which may be available, Lydall may obtain preliminary
injunctive relief to remedy damage caused by such breach or threatened breach,
and that Lydall shall be entitled to recover from me its costs and expenses
including reasonable attorney fees incurred in remedying such breach or
threatened breach.

 

  9. Should any claim or dispute relating to this agreement arise, I agree that
the claim will be settled by arbitration in the state of the Division of Lydall
for which I was last working, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, and judgment will be binding and
may be entered in any court with jurisdiction.

 

  10. I represent and agree that I have and will assume no obligations to others
inconsistent with any of my obligations to Lydall under this Agreement.

 

  11. In consideration of my employment, I agree to conform to the policies of
Lydall. I understand that my employment is for an indefinite period and can be
terminated at any time, with or without cause or prior notice by either Lydall
or me, and will remain so unless a written agreement for a specific term is
entered into and executed by me and Lydall’s CEO. No other representations or
agreements have been made regarding the term or termination of my employment. I
understand that no employee of Lydall other than its CEO has the authority to
enter into any agreement, commitment or guarantees binding on Lydall regarding
my employment and then only by a signed, written document.

 

  12. This Agreement, which is ancillary to any other agreement I may have with
Lydall, (a) is intended as the complete and exclusive statement of my agreement
with Lydall with respect to its subject matter; (b) shall be binding upon my
heirs, executors and administrators; (c) shall not be modified unless in writing
and signed by me and Lydall; and (d) shall be governed by and construed in
accordance with the law of the State of Connecticut, Lydall’s home office state.

 

  13. Should any part of this Employee Agreement be found invalid by any court,
the remainder shall be valid and enforceable in law and equity.

1 individually; or as a member, employee or agent of any partnership; or as an
officer, agent, employee, director, or investor of any other corporation or
entity; or as a stockholder (except of not more than two percent (2%) of the
outstanding stock of any company listed on a national securities exchange or
actively traded in the over-the-counter securities market) or investor of any
other corporation or entity;

 

Signed at  

Ashland, VA

    on  

6/20/1997

  (City/State)       (Date) Employee’s Name:  

B.W. Franks, Jr.

    Lydall Logistics Division   (Print or Type)     By:  

/s/ Bill W. Franks, Jr.

    By  

/s/William R. Rankin

  (Employee Signature)       (Division President) S.S.#   ###-##-####    
Witness:  

/s/ Carol Snyde

Acknowledgement of Receipt

 

I acknowledge receipt of a copy of this document on

   7/18/1997    (date)

 

Employee’s Signature  

/s/ Bill W. Franks, Jr.

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT B

TERMINATION, VOLUNTARY RELEASE AND WAIVER OF RIGHTS AGREEMENT

I,             , unqualifiedly accept and agree to the relinquishment of my
title, responsibilities and obligations as an employee of Lydall, Inc. (“the
Company”), and concurrently and unconditionally agree to sever my relationship
as an employee of the Company, in consideration for the voluntary payment to me
by the Company of the separation benefits set forth in Section      of the
Employment Agreement dated as of             , 2006 by and between me and the
Company (the “Employment Agreement”), which is made a part hereof.

1. In exchange for this consideration, which I understand that the Company is
not otherwise obligated to provide to me, I voluntarily agree to waive and
forego any and all claims, rights, interests, covenants, contracts, warranties,
promises, undertakings, actions, suits, causes of action, obligations, debts,
attorneys’ fees or other expenses, accounts, judgments, fines, fees, losses and
liabilities, of any kind, nature or description, in law, equity or otherwise
(collectively, “Claims”) that I may have against the Company and to release the
Company and their respective affiliates, subsidiaries, officers, directors,
employees, representatives, agents, successors and assigns (hereinafter
collectively referred to as “Releasees”) from any obligations any of them may
owe to me, accepting the aforestated consideration as full settlement of any
monies or obligations owed to me by Releasees that may have arisen at any time
prior to the date of my execution of this Termination, Voluntary Release and
Waiver of Rights Agreement (the “Agreement”), except as specifically provided
below in the following paragraph number 2.

2. I do not waive, nor has the Company asked me to waive, any rights arising
exclusively under the Fair Labor Standards Act, except as such waiver may
henceforth be made in a manner provided by law. I do not waive, nor has the
Company asked me to waive, any vested benefits that I may have or that I may
have derived from the course of my employment with the Company. I understand
that such vested benefits will be subject to and administered in accordance with
the established and usual terms governing same. I do not waive any rights which
may in the future, after the execution of this Agreement, arise exclusively from
a substantial breach by the Company of a material obligation of the Company
expressly undertaken in consideration of my entering into this Agreement.

3. Except as set forth in paragraph 2, I do fully, irrevocably and forever
waive, relinquish and agree to forego any and all Claims whatsoever, whether
known or unknown, that I may have or may hereafter have against the Releasees or
any of them arising out of or by reason of any cause, matter or thing whatsoever
from the beginning of the world to the date hereof, including without limitation
any and all matters relating to my employment with the Company and the cessation
thereof and all matters arising under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq., the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.,
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.,
all as amended, or under

 

- 18 -



--------------------------------------------------------------------------------

any other laws, ordinances, executive orders, regulations or administrative or
judicial case law arising under the statutory or common laws of the United
States, the State of Connecticut or any other applicable county or municipal
ordinance.

4. As a material inducement to the Company to enter into this Agreement, I, the
undersigned, recognize that I may have been privy to certain confidential,
proprietary and trade secret information of the Company which, if known to third
parties, could be used in a manner that would reduce the value of the Company
for its shareholders. In order to reduce the risk of that happening, I, the
undersigned, agree that for a period of two (2) years after termination of
employment, I, the undersigned, will not, directly or indirectly, assist, or be
part of or have any involvement in, any effort to acquire control of the Company
through the acquisition of its stock or substantially all of its assets, without
the prior consent of the Board of Directors of the Company. This provision shall
not prevent the undersigned from owning up to not more than one percent (1%) of
the outstanding publicly traded stock of any company.

5. I further acknowledge pursuant to the Older Worker’s Benefit Protection Act
(29 U.S.C. § 626(f)), I expressly agree that the following statements are true:

a. The payment of the consideration described in Section      of the Employment
Agreement is in addition to the standard employee benefits and anything else of
value which the Company owes me in connection with my employment with the
Company or the separation of employment.

b. I have [twenty-one days] days from [date of receipt] to consider and sign
this agreement. If I choose to sign this Agreement before the end of the
[twenty-one] day period, that decision is completely voluntary and has not been
forced on me by the Company.

c. I will have seven (7) days after signing the Agreement in which to revoke it,
and the Agreement will not become effective or enforceable until the end of
those seven (7) days.

d. I am now being advised in writing to consult an attorney before signing this
Agreement.

I acknowledge that I have been given sufficient time to freely consult with an
attorney or counselor of my own choosing and that I knowingly and voluntarily
execute this Agreement, after bargaining over the terms hereof, with knowledge
of the consequences made clear, and with the genuine intent to release claims
without threats, duress, or coercion on the part of the Company. I do so
understanding and acknowledging the significance of such waiver.

6. Further, in view of the above-referenced consideration voluntarily provided
to me by the Company, after due deliberation, I agree to waive any right to
further litigation or claim against any or all of the Releasees except as
specifically provided in paragraph number 2 above. I hereby agree to indemnify
and hold harmless the Releasees and their respective

 

- 19 -



--------------------------------------------------------------------------------

agents or representatives from and against any and all losses, costs, damages or
expenses, including, without limitation, attorneys fees incurred by said
parties, or any of them, arising out of any breach of this Agreement by me or by
any person acting on my behalf, or the fact that any representation made herein
by the undersigned was false when made.

7. As a material inducement to the Company to enter into this Agreement, I, the
undersigned, understand and agree that if I should fail to comply with the
conditions hereof or to carry out the agreement set forth herein, all amounts
previously paid under this Agreement shall be immediately forfeited to the
Company and that the right or claim to further payments and/or benefits
hereunder would likewise be forfeited.

8. As a further material inducement to the Company to enter into this Agreement,
the undersigned provides as follows:

First. I represent that I have not filed any complaints or charges against the
Company, or any of the Releasees relating to the relinquishment of my former
titles and responsibilities at the Company or the terms of my employment with
the Company and that if any agency or court assumes jurisdiction of any
complaint or charge against the Company or any of the Releasees on behalf of me
concerning my employment with the Company, I understand and agrees that I have,
by my knowing and willing execution of this Agreement waived my rights to any
form of recovery or relief against the Company, or any of the Releasees,
including but not limited to, attorney’s fees. Provided, however, that this
provision shall not preclude the undersigned from pursuing appropriate legal
relief against the Company for redress of a substantial breach of a material
obligation of the Company expressly undertaken in consideration of my entering
into this Agreement.

Second. I acknowledge and understand that the consideration for this release
shall not be in any way construed as an admission by the Company or any of the
Releasees of any improper acts or any improper employment decisions, and that
the Company, specifically disclaims any liability on the part of itself, the
Releasees, and their respective agents, employees, representatives, successors
or assigns in this regard.

Third. I acknowledge and agree that this Agreement shall be binding upon me,
upon the Company, and upon our respective administrators, representatives,
executives, successors, heirs and assigns and shall inure to the benefit of said
parties and each of them.

Fourth. I represent, understand and agree that this Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any and all
prior agreements or understandings between the parties pertaining to the subject
matter hereof, except for the confidentiality and non-competition agreement
previously executed by me, the terms of which retain their full force and
effect, and which are in no way limited or curtailed by this Agreement. (A copy
of that agreement is attached to the Employment Agreement as Exhibit A and is
made a part hereof.)

 

- 20 -



--------------------------------------------------------------------------------

Fifth. Modification. This Agreement may not be altered or changed except by an
agreement in writing that has been properly executed by the party against whom
any waiver, change, modification or discharge is sought.

Sixth. Severability. All provisions and terms of this Agreement are severable.
The invalidity or unenforceability of any particular provision(s) or term(s) of
this Agreement shall not affect the validity or enforceability of the other
provisions and such other provisions shall be enforceable in law or equity in
all respects as if such particular invalid or unenforceable provision(s) or
term(s) were omitted. Notwithstanding the foregoing, the language of all parts
of this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.

Seventh. No Disparagement. Unless otherwise required by a court of competent
jurisdiction or pursuant to any recognized subpoena power, I agree and promise
that I will not make any oral or written statements or reveal any information to
any person, company, or agency which is disparaging or damaging to the
reputation or business of the Company, its subsidiaries, directors, officers or
affiliates, or which would interfere in any way with the business relations
between the Company or any of its subsidiaries or affiliates and any of their
customers, suppliers or vendors whether present or in the future.

Eighth. Confidentiality. The Company and the undersigned agree to refrain from
disclosing to third parties and to keep strictly confidential all details of
this Agreement and any and all information relating to its negotiation, except
as necessary to each party’s accountants or attorneys.

Ninth. Termination of Agreement. Notwithstanding anything to the contrary in
this Agreement, this Agreement may be terminated by the Company and all further
payment obligations of the Company will cease, if: (a) the undersigned is
terminated for “Cause” prior to the undersigned’s separation date; or (b) facts
are discovered after the undersigned’s separation date that would have supported
a termination for “Cause” had such facts been discovered prior to the
undersigned’s separation date.

AFFIRMATION OF RELEASOR

I,             , warrant that I am competent to execute this Termination,
Voluntary Release and Waiver of Rights Agreement and that I accept full
responsibility thereof.

I,             , warrant that I have had the opportunity to consult with an
attorney of my choosing with respect to this matter and the consequences of my
executing this Termination, Voluntary Release and Waiver of Rights Agreement.

I,             , have read this Termination, Voluntary Release and Waiver of
Rights Agreement carefully and I fully understand its terms. I execute this
document voluntarily with full and complete knowledge of its significance.

 

- 21 -



--------------------------------------------------------------------------------

Executed this      day of             , 2006 at
                                                             .

 

               NAME STATE OF                                    
                             )          )       SS:
COUNTY OF                                                              )      

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this                      day of                     , 2006 under the
pains and penalties of perjury.

, Notary Public

My Commission Expires:

County of Residence:

 

- 22 -